Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/23/2021 has been entered.

Status of the application
3.	Claims 1-7, 9-16 are pending in this office action.
Claim 1 is amended.
Claims 9-16 have been withdrawn.
Claims 1-7 have been rejected. 

Claim Rejections - 35 USC § 103
4.    The following is a quotation of 35 U.S.C. 103(a) that forms the basis for all obviousness rejections set forth in this Office action.


5.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.    Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Uchida et al., US 2004/0121061 in view of Merten et al. USPN 4237147 and in view of Yang et al. US 2011/0135791 and further as evidence given by NPL jams and jelly and further as evidence given by NPL Sauce and further as evidence given by NPL Fruit pulp.


Uchida further teaches that the composition contains gelling agent also. Uchida teaches that gelling agent can be of any negatively charged gelling agent including alginate also ([0028]) as sodium alginate ([0092]) in preparing the artificial fruit composition ([0092] e.g. sodium alginate).
Uchida et al. discloses that the gelling agent can include alginate also (at least in [0028]). Uchida et al. also discloses that the gel -containing liquid composition and Pouch-packed jelly with artificial fruit flesh ([0122], [0123]) can read on artificial fruit composition. Uchida et al. also discloses gel can be various types including gel-containing liquid composition e.g. drinkable jelly ([0087], [0114]). It is known and is evidenced by NPL ‘Jams and Jelly’ that ‘jelly’ can be ‘semisolid gel’ (Page 1) and also it is evidenced by NPL sauce that sauce can be semisolid gel (page 1). It is to be noted that this can read on “particulate portion as claimed in claim 1.
Regarding 25-35% by weight of the fruit juice, Uchida et al. discloses in one example that 5 fold concentrated strawberry juice can be used 5% by weight to make strawberry flesh ([0135]).  Further it is to be noted that the claimed 25 wt. % fruit juice is claimed in independent claim 1, is interpreted as just squeezed and extracted fruit juice. Now one of ordinary skill in the art can use its fold concentrated form as per convenience. Therefore, the amount of water present in the composition of disclosed Uchida et al. is 
This amount, therefore, is present in “semisolid gel” containing ‘particulate portion”.
Regarding the amount of sweetener, Uchida discloses the composition further comprising a nutritive sweetener and the amount varies from 10-30% by weight in the composition (at least in paras [0135], [0142]), wherein the nutritive sweetener is selected from the group consisting of sucrose, fructose, and glucose, polydextrose, and trehalose, from natural or purified sources (para [0135], [0146], sugar which can be sucrose, glucose etc.).
Absent showing of unexpected results, the specific amount of sugar is not considered to confer patentability to the claims. As the sweet taste, texture are variables that can be modified, among others, by adjusting the amount of sugar, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected 
Regarding fruit pulp, it is to be noted that Uchida discloses that “fruit flesh” (at least in [0005]) which is known as “fruit pulp” as evidenced by NPL Fruit pulp (Page 1).
Uchida et al. is silent about
(i)    The artificial fruit composition further comprises one or more gas bubbles comprising carbon dioxide gas that is generated from calcium carbonate. 
(ii)    A ready-to-drink comprising “a liquid beverage portion”.
With respect to (i), Merten et al. discloses that calcium carbonate as carbonate factor in presence of citric acid as acid factor (col 29 lines 50-55) can be used to evolve (generate) carbon-di-oxide in a beverage to make carbonated beverage (at least in col 29 lines 50-55 and in claims 1, 5 of Merten et al.). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the concentrated gel containing beverage of Uchida et al. to make artificial fruit composition  having desired gel containing jelly form (e.g. [0087] gel-containing concentrated liquid composition e.g. jelly and includes confectionery jelly also (depends on type of concentrated form) ([0087], [0050],  [0114])  calcium carbonate provides additionally an improved taste of the composition (col 29 lines 50-58) to make jelly formed concentrated effervescent composition.  
Regarding the phrase “to form a sponge-like structure” as claimed in the independent claim 1, and discussed above, gel-containing concentrated liquid composition e.g. jelly and includes confectionery jelly also (depends on type of concentrated form) as disclosed by Uchida et al. ([0087], [0050],  [0114]) can be modified  by Merten et al. to incorporate carbon di oxide gas/bubble by using carbonate as stabilized calcium carbonate as effervescent composition to evolve carbon di oxide (col 3 lines 40-50) and calcium carbonate provides additionally an improved taste of the composition (col 29 lines 50-58) to make jelly formed concentrated effervescent composition with carbon di oxide gas bubbles inside the concentrated beverage composition.  Therefore, the combinations of Uchida et al. in view of Merten et al. meet all the ingredients and functions a concentrated jelly form with carbon di oxide gas as bubble as claimed in amended claim 1 and therefore, it can result a soft sponge like structure of amended claim 1. 
With respect to (ii) Yang et al. also discloses broadly that the concentrated form can be of many types including jelly form also (at least in [0072]) and it includes minerals including calcium also ([0074]). Therefore, Yang et al. is combinable to Uchida et al. in view of Merten et al. Yang et al. also discloses that the concentrated beverage can be served as single strength beverage by reconstituting from about 1 to 5 parts by 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the concentrated artificial fruit composition as concentrated jelly form beverage of Uchida et al. (e.g. at least in [0050], [0051], [0087]) and Merten et al. ( e.g. calcium carbonate to generate carbon di oxide, at least in claim 5 of Merten et al.) to include the teaching of Yang et al. to dilute the jelly formed concentrated effervescent composition as concentrated beverage with liquid e.g. including water (i.e. a liquid beverage portion) in a way which can be served as single serving package ([0023]) as ready-to-drink beverage ([0027]) including carbonated beverage also (in Yang et al., [0021], [0026]).
Therefore, the semisolid gel as ‘particulate portion’ as disclosed by Uchida et al. and Merten et al. and as discussed above, can be diluted to make Ready-to-drink beverage claim 1.
However, it is also to be noted that it is the dilution and the fold amount concentrated form of juice are used. Therefore, both can vary as starting material and the single fold dilution amount is about 25% by weight of the original concentration is a guideline to have single served single strength fruit juice can be used as ready-to-drink liquid composition as disclose by yang et al. ([0021], [0029], claim 20 of Yang et al.)
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of concentrated fruit juice and  ready-to-drink beverage (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

8.    Regarding claim 2, Uchida discloses that the sauce can be from fruits e.g., in one example, it is concentrated strawberry juice (at least in [0135]) and sauce is ‘gel containing liquid composition” which serves as viscous artificial fruit beverage having eating texture similar to that of a natural fruit flesh ([0117], [0122]).

9.    Regarding claims 3-4, Uchida teaches the composition of claim 1, as above, wherein Uchida teaches the composition further comprising a non-nutritive sweetener (at least in para [0146], sucralose), wherein the non-nutritive sweetener is sucralose ([0146]). It is to be noted that even if non -nutritive sweetener is not present in all examples, however, Uchida et al. discloses that non-nutritive sweetener can be used (at least in [0146]). Therefore, one of ordinary skill in the art can use nonnutritive sweetener to substitute fully/or partially sugar in order to have less calorie sweetener in the composition, as desired.

10.    Regarding claims 5-6, Uchida teaches the composition of claim 1, as above, wherein Uchida teaches the composition further comprising a nutritive sugar sweetener 

11.    Regarding claim 7, Uchida teaches the composition of claim 1, as above, wherein Uchida teaches the composition further comprising an additive citric acid i.e. food-grade acids (para [0135], [0146], citric acid and salts - trisodium citrate).


Response to arguments
12.	Applicants arguments and amendment of independent claim 1 overcome the 112 second paragraph rejections of record. 

13.	Applicants argued in remarks section, page 2 that 
 (i) The asserted teaching of Merten therefore refer to effervescent compositions, in particular, beverages. A person skilled in the art will understand that “effervescent compositions” are composition having the ability of giving off bubbles. For example, such beverage compositions are often referred to as being carbonated or fizzy. Merten therefore merely teaches that medicated beverages that provide a desired CO2 release have improved taste. In contrast, the claims recite a semisolid gel that further comprises gas bubbles/and or holes comprising CO2 gas that is generated from calcium carbonate to form a sponge structure. This is not taught or suggested by the combination of cited documents.
In response, it is to be noted that the “CO2 generation is disclosed by the prior art using Merten et al. as discussed in the office action above and Uchida et al. in view of Merten et al meet claimed invention. The argument is based on the fact that it is CO2 is released because of the liquid beverage of Merten et al. which has the ability of giving off bubbles and released CO2 has improved taste. The examiner notes that the beverage of Uchida is disclosed to have a thick consistency which is then modified by Merten et al. to include the CO2 generating system, therefore, the disclosed CO2 generated thick beverage as disclosed by Uchida in view of Merten et al will have CO2 which meets the claimed CO2 generating beverage product, and would produce a product with the disclosed thick consistency.  Further due to its thick consistency, more CO2 will be entrapped which provides “sponge structure” as claimed in independent claim 1 to meet claimed invention. Therefore, it will have the desired improved taste contributed by carbon-di-oxide and with the more entrapped carbon-di-oxide would provide “sponge structure” to the final product.  Therefore, it is not unexpected result. The disclosed CO2 is identical to the claimed CO2 present in the beverage and as such the disclosed components which generate CO2 are identical and they meet the claimed components to generate CO2, it will have identical properties, i.e. identical improved taste of the claimed composition, therefore, the claimed improved taste related property of the claimed composition is not unexpected property. 
Therefore, the rejection is maintained with the combined prior arts of record. However, examiner made more clarification in the office action and responded to the arguments in order to clarify examiner’s position further. 

Conclusion
14. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792